DETAILED ACTION

The following NON-FINAL Office action is in response to application
           16170872 filed on October 25, 2018.
	
Acknowledgements

Claims 40-59 are pending.
Claims 40-59 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comments

The claims employ language that does not serve to differentiate the claims from the prior art.
Claims 51, 52 and 53 recite “wherein when…the processing circuitry is configured to…” However, these limitations merely describe the intended use of the 

Optional Language

Claim 40 recites “in response to determining that each encryption flag . . . matches the reference encryption flag . . . playing back the media content”, Claim 48 “in response to determining that at least one encryption flag retrieved from the corresponding media block address fails to match…” and Claim 49 “in response to determining that a threshold number of encryption flags retrieved from the corresponding media block address fail to match…” MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.”

Non-functional Descriptive Material


Claim 46 recites “wherein the digital file is in a format selected from the group comprising Digital Versatile Disc (DVD)…”, Claim 54 “wherein each encryption flag comprises at least one of:…” and Claim 56 “wherein the digital file is in a format selected from the group comprising Digital Versatile Disc (DVD)…” These limitations recites characteristics of the digital file and encryption flag. However, as these particular 


Claim Rejections - 35 USC § 101


      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  Claims 40-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims recite authenticating content. Specifically, the claim recites “receiving a request to playback media content stored in a content…, in response to receiving the request to playback media content stored in the content, retrieving  a reference list comprising media block addresses and reference encryption flags…, selecting a plurality of media block addresses, accessing each media block address of the plurality of media block addresses, retrieving a corresponding encryption flag from each of the access media block addresses, determining whether each encryption flag retrieved from the corresponding media block address matches a reference encryption flag…, in response to determining that each encryption flag retrieved from the corresponding media block address matches the reference encryption flag associated with the corresponding media block address, playing back the media content”  which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for receiving media content, identifying, comparing, and determining based on encryption status whether content is genuine.. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of processing circuitry and digital file See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of processing circuitry and digital file as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the processing circuitry perform the steps or functions of receiving a request to playback media content stored in a content…, in response to receiving the request to playback media content stored in the content, retrieving  a reference list comprising media block addresses and reference encryption flags…, selecting a plurality of media block addresses, accessing each media block address of the plurality of media block addresses, retrieving a corresponding encryption flag from each of the access media block addresses, determining whether each encryption flag retrieved from the corresponding media block address matches a reference encryption flag…, in response to determining that each encryption flag retrieved from the corresponding media block address matches the reference encryption flag associated with the corresponding media block address, playing back the media content”. The additional claim elements are not indicative of integration into a practical application, because the claims do not involve Improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a receiving a request to playback media content stored in a content…, in response to receiving the request to playback media content stored in the content, retrieving  a reference list comprising media block addresses and reference encryption flags…, selecting a plurality of media block addresses, accessing each media block address of the plurality of media block addresses, retrieving a corresponding encryption flag from each of the access media block addresses, determining whether each encryption flag retrieved from the corresponding media block address matches a reference encryption flag…, in response to determining that each encryption flag retrieved from the corresponding media block address matches the reference encryption flag associated with the corresponding media block address, playing back the media content” to perform the steps amounts to no more than using processing circuitry and digital file to automate and/or implement the abstract idea of authenticating 

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 

LizardTech 

Claim 40 recites the steps “receiving a request..., retrieving…, selecting…, accessing…, retrieving…determining…” The claim is silent as to what performs the steps of “receiving a request..., retrieving…, selecting…, accessing…, retrieving…determining…” The Specification only discloses that the user equipment device may receive content and data via input/output (I/O) path and I/O path may provide content and data to control circuitry which includes processing circuitry and storage  (see PGPUB ¶0054). However, this is not broad enough to support the claim language, in general because the claim is broad enough to read on any device or entity performing the steps of “receiving a request..., retrieving…, selecting…, accessing…, retrieving…determining…” The claim is silent as to what performs the steps of “receiving a request..., retrieving…, selecting…, accessing…, retrieving…determining…”. Therefore the claim language is broader than what is disclosed by the Applicant' Specification, (see MPEP 2163 (II)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).
Claims 41-49 are also rejected as they depend from Claim 40.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 50-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 50 recites “in response to determining that each encryption flag . . . matches the reference encryption flag . . . play back the media content.” The claim does not require that any of the encryption flag retrieved from the block address be determined to match a reference encryption flag. The claim only recites “determine whether each encryption flag retrieved from the corresponding media block address matches a reference encryption flag associated with the corresponding media block address.” The outcome of this step could be that no match is determined. Therefore, the claim is unclear because in the situation where the outcome of this step is that no match is determined, the step of “in response to determining that each encryption flag . . . matches the reference encryption flag . . . play back the media content” would not be performed. Therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 58 recites “in response to determining that at least one encryption flag… match the reference encryption flag associated with the corresponding media block address, block the playback of the media content” and Claim 59 recites “in response to determining that a threshold number of encryption flags … match corresponding In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 51-59 are also rejected as they depend from Claim 50.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 40, 41, 44, 47-49, 50, 51, 54, 57-58 and 59 are rejected under pre-AIA  35 103  as being unpatentable over Rabin et al. (US 6,697,948 B1) in view of Winograd et al. (US 8,838,977 B2).
Regarding Claims 40 and 50, Rabin discloses a method/system for determining whether to initiate playback, the method comprising: 
receiving a request to playback media content stored in a digital file, the digital file comprising [a plurality of media blocks], each media block being stored at a respective address and comprising an associated encryption flag (Col. 4 lines 57-62, Col. 27 lines 18-21 and lines 31-43, Col. 32 lines 41-49, Col 36 line 48-Col. 37 line 13, Col. 38 lines 30-34)
in response to receiving the request to playback the media content stored in the digital file: retrieving, from a remote database, a reference list comprising media block a addresses and reference encryption [flags], wherein each Col. 37 lines 3-11)
selecting a plurality of media block addresses (Col. 36 lines 54-58)
accessing, in the digital file, each media block address of the plurality of media block addresses (Col. 37 lines 3-11)
retrieving a corresponding encryption flag from each of the accessed media block addresses (Col. 37 lines 14-22)
determining whether each encryption [flag] retrieved from the corresponding media block address matches a reference encryption flag associated with the corresponding media block address (Col. 4 lines, Col. 7 lines 1-17, Col. 41 line 29-41)
in response to determining that each encryption flag retrieved from the corresponding media block address matches the reference encryption flag associated with the corresponding media block address, playing back the media content (Col. 36 lines 48-Col. 37 line 22, Col. 37 lines 46-51)

Rabin does not disclose plurality of media blocks.
	Winograd however discloses plurality of media blocks (Col. 13 lines 14-49, Col. 14 line 9- Col. 15 line 4, Col. 16 lines 42-66, Col. 18 lines 9-26, Col. 22 line 62- Col. 23 line 18, Col. 24 lines 46-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method/system of Rabin to include breaking up content into blocks as disclosed in Winograd, in order to facilitate the application of a Abstract). 
Regarding Claims 41 and 51, Rabin discloses wherein selecting the plurality of media block addresses comprises: randomly selecting a subset of media block addresses in the reference list (Col. 46 lines 46-49).
Regarding Claims 44 and 54, Rabin discloses wherein each encryption flag comprises at least one of: a first value indicative of a media block being encrypted, and a second value indicative of a media block being unencrypted (Fig. 3C Tag_INST_SW 151D, 151E).
Regarding Claims 47 and 57, Rabin discloses wherein playing back the media content comprises: accessing the digital file via the internet (Col. 59 lines 39-56)
Regarding Claims 48 and 58, Rabin discloses in response to determining that at least one encryption flag retrieved from the corresponding media block address fails to match the reference encryption flag associated with the corresponding media block address, blocking the playback of the media content (Col. 40 lines 43-65, Col. 41 lines 18-28, Col. 62 lines 9-18).
Regarding Claims 49 and 59, Rabin discloses in response to determining that a threshold number of encryption flags retrieved from the corresponding media block address fail to match corresponding reference encryption flags associated, blocking the playback of the media content (Col. 40 lines 43-65, Col. 41 lines 18-28, Col. 62 lines 9-18).

Claims 45 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabin and Winograd in further  view of Kambayashi et al (US 2003/0215091 A1) (“Kambayashi”).
Regarding Claims 45 and 55, Rabin does not disclose the encrypted reference block is encrypted using one of Content Scramble System (CSS), Advanced Access Content System (AACS), FAIRPLAY, and Protected Media Path (PMP).
Kambayashi however discloses the encrypted reference block is encrypted using one of Content Scramble System (CSS), Advanced Access Content System (AACS), FAIRPLAY, and Protected Media Path (PMP) (see Kambayashi ¶0031, ¶0042, ¶0091).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method/system of Rabin and Winograd to include the encrypted reference block is encrypted using one of Content Scramble System (CSS), Advanced Access Content System (AACS), FAIRPLAY, and Protected Media Path (PMP) as disclosed in Kambayashi, in order to improve and provide a rendering device and a copy control method capable of performing a safe copy control and high-speed recording (see Kambayashi  ¶0008). 
Claims 46 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabin and Winograd in further view of Kamperman (US 2011/0200224 A1).
Regarding Claims 46 and 56, Rabin does not disclose the digital file is in a format selected from the group comprising Digital Versatile Disc (DVD), Compact Disc (CD), a Blu-ray Disc (BD), a High Density DVD (HD DVD), a Hard Disk Drive (HDD), a Flash Drive, and digital content downloaded from the Internet.
¶0050).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method/system of Rabin and Winograd to include the digital file is in a format selected from the group comprising Digital Versatile Disc (DVD), Compact Disc (CD), a Blu-ray Disc (BD), a High Density DVD (HD DVD), a Hard Disk Drive (HDD), a Flash Drive, and digital content downloaded from the Internet as disclosed in Kamperman, in order to improve the system for identifying a content item (see Kamperman  ¶0003). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685